EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelvin B. Catmull (57535) on 03/02/2021.

The application has been amended as follows: 

Claim 21 at line 1 read:“An apparatus for lighting comprising:”
And is now to read:“A light emitting apparatus comprising:”

Claim 21 at line 7 read:“…comprising at least three quantum wells…”
And is now to read:“…comprising at least two quantum wells…”

Claim 21 at line 11 read:“…overlying the active region;”
And is now to read:“…overlying the active region, at least one of the n-type cladding material or the p-type cladding material being substantially free from AlGaN;”

Claim 23 is cancelled.

Claim 30 at line 1 read:“An apparatus for lighting comprising:”


Claim 30 at line 10 read:“…having a p-type characteristic,”
And is now to read:“…having a p-type characteristic and a thickness ranging from 1nm to less than 3nm,…”


Claim 40 at line 1 read:“An apparatus for lighting comprising:”
And is now to read:“A light emitting apparatus comprising:”

Claim 40 at line 9 read:“…plurality of barrier layers…”
And is now to read:“…plurality of barrier layers having a thickness ranging from 1nm to less than 3nm…”

Claim 40 at line 11 read:“…overlying the active region;”
And is now to read:“…overlying the active region, at least one of the n-type cladding material or the p-type cladding material being substantially free from AlGaN;”


Terminal Disclaimer
The terminal disclaimer filed on 03/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9853420 and US 10090644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
	The Examiner notes document #373 of the 01/02/2020 IDS was not able to be located in the current casefile or the parent casefiles and it therefore has not been considered.
Allowable Subject Matter
s 21, 22 and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21, 30 and 40 outline laser devices in light emitting apparatuses which make use of at least one AIGaN free clad, laser stripes, (20-21) orientated substrates, multiple quantum wells, multiple barriers, wherein the barriers are of a particular thickness and the laser device is coupled to a package. The art of record was found to teach portions of the claims but lacked detail with respect to the barrier thickness in a substantially similar device. Art such as US 2009/0166668 was found to teach thin barriers inserted into existing well layers, but failed to teach these barriers to be formed to separate one well layer from another as is claimed. US 2005/0211971 was found to teach a GaN system emitter using thin barriers but lacked many of the other structural features such as those listed above. Further, art such as US 6586762 (col.37 lines 55-60) and US 2009/0238227 ([0067]) were found to teach away from the claimed barrier thickness range. The subject matter is similar to that of related applications, and now patents, 9853420 and 10090644 and terminal disclaimers linking the cases has been accepted. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828